            Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 1 of 17



 1   JENNER & BLOCK LLP
        Randy Mehrberg (pro hac vice)
 2      RMehrberg@jenner.com
        Reid J. Schar (pro hac vice)
 3
        RSchar@jenner.com
 4      353 N. Clark Street
        Chicago, IL 60654-3456
 5   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 6
     CLARENCE DYER & COHEN LLP
 7
        Kate Dyer (Bar No. 171891)
 8      kdyer@clarencedyer.com
        899 Ellis Street
 9      San Francisco, CA 94109-7807
     Telephone:    +1 415 749 1800
10   Facsimile:    +1 415 749 1694
11
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
12   COMPANY

13
                                   UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
15

16
     UNITED STATES OF AMERICA,                           Case No. 14-CR-00175-WHA
17
                                 Plaintiff,              RESPONSE TO NOTICE RE CALIFORNIA
18                                                       WILDFIRES
            v.
19                                                       Judge: Hon. William Alsup
     PACIFIC GAS AND ELECTRIC COMPANY,                   Date: December 31, 2018
20
                                 Defendant.
21

22

23
            Defendant Pacific Gas & Electric Company (“PG&E”) submits this response to the Court’s Notice
24
     re California Wildfires dated November 27, 2018:
25

26
     1.     What requirements of the judgment herein, including the requirement against further federal,
27
            state, or local crimes, might be implicated were any wildfire started by reckless operation or
28
                                                       1
                                RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                          Case No. 14-CR-00175-WHA
          Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 2 of 17



 1        maintenance of PG&E power lines?

 2

 3        Response:

 4           If it were determined that a wildfire had been started by reckless operation or maintenance of

 5           PG&E power lines, that would, if the specific circumstances gave rise to a violation of federal,

 6           state, or local statutes, implicate the requirements of Special Condition of Probation #1 of the

 7           judgment, which provides that while on probation, PG&E shall not commit another Federal,

 8           State, or local crime.

 9
10   2.   What requirements of the judgment herein might be implicated be any inaccurate, slow, or

11        failed reporting of information about any wildfire by PG&E?

12

13        Response:

14        a. If it were determined that PG&E had failed to meet reporting requirements related to wildfires,

15           the particular reporting failure would have to be reviewed for violation of federal, state, or local

16           statutes. If any such criminal statutes were violated, that would implicate the requirements of

17           Special Condition of Probation #1 of the judgment, which provides that while on probation,

18           PG&E shall not commit another Federal, State, or local crime.

19        b. If it were determined that PG&E had failed to meet its reporting requirements to U.S. Probation

20           in connection with wildfires, depending on the particular reporting failure, that would implicate
21           the following requirements of the judgment:
22              i.    Condition of Probation #2, which requires PG&E to answer truthfully all inquiries by
23                    the probation officer and follow the instructions of the probation officer;
24             ii.    Condition of Probation #5, which requires PG&E to notify the probation officer within
25                    seventy-two hours of any criminal prosecution, major civil litigation, or administrative

26                    proceeding against PG&E;

27

28
                                                       2
                                RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                          Case No. 14-CR-00175-WHA
          Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 3 of 17



 1            iii.    Special Condition of Probation #8, which requires PG&E to notify the probation officer

 2                    immediately upon learning of the commencement of any major civil action, criminal

 3                    prosecution, or administrative proceeding against PG&E, or any investigation or formal

 4                    inquiry by governmental authorities regarding the organization.

 5

 6   3.   What specific steps has the monitor herein taken to monitor and improve PG&E safety and

 7        reporting with respect to power lines and wildfires?

 8

 9        Response:
10        Following the January 2017 Judgement and Order in this matter, the Court appointed the
11        Honorable Mark Filip (Ret.) to serve as independent federal monitor over certain aspects of
12        PG&E’s business. To meet the goals and the requirements of the Court’s Order, in April of
13        2017 the Monitor and his team began reviewing and monitoring various areas, including:
14        (1) PG&E’s safety culture, (2) PG&E’s enterprise Compliance and Ethics program, and (3) the
15        specific requirements enumerated in paragraphs I.B.(1)-(15) of the Order. While much of this
16        work focuses on PG&E’s natural gas operations, certain aspects include an enterprise-wide
17        evaluation, including aspects of safety, such as safety culture, risk management, and
18        compliance and ethics. To conduct this scope of work, the Monitor assembled a team of dozens
19        of lawyers and subject matter experts in varied areas such as integrity management, gas

20        transmission, utility operations, risk evaluation, compliance and ethics, and safety.
21

22        In November 2017, as a result of the October 2017 North Bay wildfires, the Monitor, the

23        United States Attorneys’ Office and PG&E agreed that the Monitor team would also evaluate

24        certain aspects of PG&E’s electric distribution operations, including reviewing the adequacy

25        of PG&E’s: (1) vegetation management plan, (2) electric pole and equipment maintenance and

26        inspection programs, and (3) emergency response and restoration practices. Given the multiple

27        independent lawsuits related to the North Bay wildfires, as well as the ongoing regulatory

28
                                                      3
                               RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                         Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 4 of 17



 1   review by various state and local agencies, the parties further agreed that that the Monitor team

 2   would not evaluate or opine on the cause of any of the North Bay fires. Consistent with this

 3   supplemental scope, the Monitor onboarded new members to his team, including additional

 4   attorneys and industry veterans with expertise in the relevant areas of electric operations.

 5

 6   The Monitor team has undertaken numerous activities focused on PG&E’s electric operations,

 7   including:

 8      •   Meeting with dozens of electric employees, ranging from the most senior leaders to
 9          field employees;

10      •   Conducting multiple field visits, including to inspection projects related to electric
11          distribution poles and equipment, base camp established for response and restoration in

12          wildfire affected areas, and PG&E’s Emergency Operations Center and Wildfire Safety

13          Operations Center;

14      •   Participating in operational meetings and telephone calls, such as status calls on
15          operational performance and risks related to electric distribution and PG&E’s Public

16          Safety Power Shutoff program;

17      •   Receiving real-time emergency response and operational updates during and following
18          the 2017 and 2018 wildfires; and

19      •   Receiving hundreds of files in response to data requests related to various aspects of
20          electric operations, including: distribution maintenance programs, wildfire safety

21          operations,    pole    and     wire    inspection     and    maintenance,      vegetation

22          clearance/management and emergency response.

23

24   More broadly, from the start of the monitorship, the Monitor team has been and remains

25   engaged with PG&E on a wide range of areas, many of which relate to the company’s overall

26   safety and culture. For example, over approximately the last 20 months, the Monitor team has:

27      •   Attended hundreds of meetings at all levels of the company, ranging from Board of
28
                                                 4
                          RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                    Case No. 14-CR-00175-WHA
          Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 5 of 17



 1               Directors and senior officer meetings to all-employee town halls, operational meetings

 2               and field visits;

 3           •   Periodically attended Board and Board Committee Meetings, including executive
 4               sessions with the Board;

 5           •   Traveled throughout PG&E’s service territory to attend field projects such as
 6               equipment testing and inspection work, and conduct interviews and meetings with over

 7               200 employees;

 8           •   Visited operational facilities including stations, natural gas storage fields, training
 9               facilities, crew yards, and service centers;

10           •   Conducted panel discussions with dozens of employees, focused primarily on
11               compliance and ethics and safety culture;

12           •   Received thousands of files from PG&E (over 35 gigabytes of data) in response to
13               requests for information;

14           •   Maintained regular communications with PG&E, including participating in standing
15               weekly calls to discuss emerging issues and general updates; and

16           •   Established a Monitor Helpline for PG&E employees to raise concerns directly to the
17               Monitor team, which PG&E has publicized among its workforce.

18

19   4.   Provide an accurate and complete statement of the role, if any, of PG&E in causing and

20        reporting the recent Camp Fire in Butte County and all other wildfires in California since the
21        judgment herein.
22

23        Response:

24        PG&E’s response to Question 4 is structured in three parts, as follows:

25
          In part one, in response to the Court’s request for information concerning PG&E’s role in
26
          “reporting” wildfires, we provide an overview of the various ways in which PG&E has submitted
27
          information to its regulator, the California Public Utilities Commission (“CPUC”), as well as to the
28
                                                      5
                               RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                         Case No. 14-CR-00175-WHA
              Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 6 of 17



 1           California Department of Forestry and Fire Protection (“CAL FIRE”), since the Final Judgment. 1
 2           This includes both routine required regulatory reports and responses to investigatory data,

 3           document and information requests. As discussed below, because of the volume of these materials,

 4           PG&E has not submitted to the Court all of the reports that PG&E has made to CAL FIRE and the

 5           CPUC related to wildfires in its service territory during 2017 and 2018, but will provide them at

 6           the Court’s request. 2 We do, however, provide examples of these reports for the Court’s review.
 7

 8           In part two, we provide a summary of the facts concerning the November 2018 Camp Fire that

 9           began in Butte County. CAL FIRE has not released its conclusions about the cause of the Camp
10           Fire, although it has publicly identified two potential incident locations at which PG&E facilities

11           are located. PG&E is actively cooperating with investigations into the Camp Fire by both CAL

12           FIRE and the CPUC. To assist the Court in understanding the facts relevant to the potential cause

13           of the Camp Fire, PG&E has included a factual report that is attached as Exhibit A. A glossary of

14           terms referenced in that report is attached as Exhibit B and a guide to reviewing the information

15           provided in the report is attached as Exhibit C.3
16

17           In part three, we discuss the wildfires that impacted the North Bay and other parts of Northern

18           California during October 2017. While CAL FIRE has reported that more than 172 wildfires started

19           on October 8 and the following days as strong winds moved through Northern California, the focus

20           of the CPUC, CAL FIRE and civil plaintiffs has been on a subset (21) of those fires (referred to
21
     1
22     CAL FIRE is generally the lead investigator of all wildfires in the state. In certain instances, depending upon the
     location of a particular fire, local fire departments may also conduct investigations. Wildfires that occur on Federal
23   property may be investigated by the United States Forest Service. The Safety and Enforcement Division (“SED”)
     of the California Public Utilities Commission (“CPUC”) also conducts investigations in connection with wildfires
24   that may have been caused by PG&E’s equipment.
     2
25    PG&E has interpreted Question 4 of the Court’s order to refer only to wildfires that have occurred within PG&E’s
     service territory, as fires that originated outside of PG&E’s service territory could not have been caused by PG&E
26   equipment.
     3
       The guide attached as Exhibit C was previously provided to the CPUC in connection with the submission of fact
27   reports to the CPUC by PG&E concerning the October 2017 North Bay Wildfires. Those reports are discussed
     further below.
28
                                                            6
                                     RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                               Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 7 of 17



 1           here as the “North Bay Wildfires”).

 2

 3           PG&E’s investigation into the causes of the North Bay Wildfires is ongoing. Those wildfires are

 4           the subject of coordinated civil litigation pending before the Honorable Curtis E.A. Karnow in the

 5           Superior Court of California-County of San Francisco. That coordinated litigation involves more

 6           than 3,000 individual plaintiffs, dozens of insurance companies and various local and county-level

 7           government entities. Discovery is ongoing and there have not been any rulings with respect to

 8           cause and origin for any of the North Bay Wildfires. PG&E is still in the process of obtaining

 9           documents, data, photographs and eyewitness accounts of issues relevant to the cause and origin of
10           each of the North Bay Wildfires.
11

12           PG&E is also awaiting the opportunity to review most of the reports that CAL FIRE has prepared
13           concerning the North Bay Wildfires. In addition, PG&E has not been able to examine in detail any
14           of the potentially relevant evidence that CAL FIRE collected from the various potential origin
15           points. Generally speaking, when a large wildfire occurs, CAL FIRE will cordon off areas of
16           interest and limit access to those locations until after it has completed its initial investigation and
17           collected the evidence that it believes is relevant to the potential cause and origin of a particular
18           fire. CAL FIRE will then take that evidence into its possession and restrict access to it. This is
19           the approach that CAL FIRE took with respect to both the Camp Fire and the North Bay Wildfires

20           and PG&E therefore has not yet had access to the evidence that appears CAL FIRE has identified
21           as relevant. 4 Thus, while CAL FIRE has released at least its high-level conclusions with respect to
22           18 of the North Bay Wildfires and has, in each instance, determined that the relevant fire was

23           attributable to PG&E’s facilities, PG&E has not been able to review the detail behind most of those

24           findings or the evidence related to any of them.

25

26
     4
      PG&E, along with the civil plaintiffs in litigation concerning the North Bay Wildfires, have been working with
27   CAL FIRE, the relevant district attorneys and the office of the Attorney General to arrange for access to the CAL
     FIRE evidence and reports.
28
                                                          7
                                   RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                             Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 8 of 17



 1           In an effort to provide the Court with current, detailed information concerning the potential cause

 2           of each of the North Bay Wildfires, PG&E has included with this submission factual reports

 3           concerning the North Bay Wildfires that it previously provided to the CPUC in response to

 4           regulatory data requests. For each of those fires, PG&E also created supplemental reports for the

 5           Court that include additional information that is available to PG&E, including information that has

 6           become available through further investigation and the discovery process. PG&E did not submit

 7           factual reports to the CPUC for the Blue Fire, Pressley Fire, or the Highway 37 Fire (“37 Fire”),

 8           three of the North Bay Wildfires that did not meet the CPUC’s reporting criteria. PG&E has

 9           therefore prepared a factual report for those fires for the Court in response to Question 4. 5
10

11           The second and third parts described above, and the corresponding factual reports, provide detailed

12           information concerning the Camp Fire and the 21 North Bay Wildfires that are alleged to have been

13           attributable to PG&E’s facilities since the Final Judgment. In responding to the Court’s question,

14           however, it is important to note that CAL FIRE has reported approximately 530 wildfires in

15           PG&E’s service territory during 2017 and 2018. Most of those wildfires are not alleged to relate

16           to PG&E equipment. For example, one of the largest fires in 2018 in PG&E’s service territory was

17           the Carr fire, which CAL FIRE has indicated was caused by mechanical failure of a vehicle. Of

18           the approximately 315 wildfires reported by CAL FIRE in 2017 in PG&E’s service territory,
19           approximately 40 of those fires (including the 21 North Bay Wildfires) have been alleged to be

20           attributable to PG&E facilities.
21

22           With respect to wildfires that may involve PG&E equipment other than the Camp Fire and the
23           North Bay Wildfires, PG&E has included a report that it submitted to the CPUC for the calendar
24           year 2017. This report, which can be found at Exhibit D, includes information concerning wildfires
25
     5
26     The reports provided with this submission reference a significant amount of data, documents and testimony
     collected by PG&E. In light of the volume of these materials, PG&E has not included all of the cited materials with
27   this submission but will provide that information to the Court upon request.

28
                                                           8
                                    RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                              Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 9 of 17



 1           as well as non-wildfire fire events (such as structure fires) in PG&E’s service territory, including

 2           information about the potential cause of each fire. A similar report for fires that occurred in 2018

 3           will be filed with the CPUC in April 2019, which is when it is due. PG&E has, however, filed 17

 4           electric incident reports (“EIR”) with the CPUC in 2018 for incidents that may have been related

 5           to wildfires, including the two EIRs submitted concerning incidents that may be related to the Camp

 6           Fire. The EIR reports that may be related to the Camp Fire, described in additional detail below,

 7           are attached as Exhibits E & F.

 8

 9           I.      PG&E Wildfire Reporting Mechanisms
10           PG&E routinely submits EIRs to the CPUC when the Commission’s reporting criteria are met. The

11           CPUC requires electric utilities such as PG&E to report to the CPUC incidents that are attributable

12           or allegedly attributable to utility-owned facilities and (1) result in a fatality or personal injury

13           rising to the level of in-patient hospitalization; (2) are the subject of significant public attention or

14           media coverage; or (3) involve damage to property of the utility or others estimated to exceed

15           $50,000. (CPUC Decision 06-04-055 Appendix B.) Within 20 business days of a reportable

16           incident, the utility must provide the CPUC with a written account of the incident, including a

17           description of the nature of the incident, its cause and estimated damage, as well as a description

18           of the utility’s response to the incident and the measures it took to repair facilities and/or remedy

19           any related problems on the system which may have contributed to the incident (the “20 day

20           report”). An example of each type of report can be found at Exhibits G & H.
21

22           PG&E has submitted a total of 131 EIRs from January 1, 2017 to December 20, 2018. Of those
23           131 EIRs, 86 EIRs could relate to fire incidents. Not all of those fire-related EIRs, however, are
24           potentially related to wildfires. Of the 86 EIRs, 43 EIRs potentially relate to wildfires: 26 EIRs in
25           2017 and 17 EIRs in 2018. 6
26

27   6
      An example of a potentially fire-related EIR that does not relate to a wildfire is attached as Exhibit I. That EIR
     concerns a structure fire (i.e., house fire) that may have been related to an electrical incident.
28
                                                           9
                                    RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                              Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 10 of 17



 1

 2   In addition, on February 5, 2014, the CPUC adopted a Fire Incident Data Collection Plan, which

 3   requires all electric utilities to submit an annual report to the CPUC of all fire-related reportable

 4   events that could include PG&E facilities meeting the following conditions: “(a) A self-propagating

 5   fire of material other than electrical and/or communication facilities, [where] (b) The resulting fire

 6   traveled greater than one linear meter from the ignition point, and (c) The utility has knowledge

 7   that the fire occurred”. (CPUC Decision 14-02-015.) Fires whose ignition is not associated with

 8   utility facilities are excluded from this reporting requirement, (id. Appendix C-3 n.4), as the

 9   CPUC’s objective is the collect data “for all fires started by overhead power-line facilities”. (Id. at
10   79.) Pursuant to the Fire Incident Data Collection Plan, PG&E reported to the CPUC 362 reportable
11   fire-related incidents between January 1, 2017 and December 31, 2017. Many of the fires contained
12   in the report are not wildfires. Many of those incidents also involve third-parties (such as, for
13   example, a helicopter or a car contacting PG&E’s facilities). A copy of that report is attached as
14   Exhibit D. As noted, the 2018 report will be submitted in April 2019.
15

16   In addition to the EIRs and the materials submitted pursuant to the Fire Incident Data Collection
17   Plan, PG&E routinely provides data, documents and information to the CPUC, CAL FIRE and
18   other entities investigating PG&E’s potential role in wildfires. By way of example, in connection
19   with the October 2017 North Bay Wildfires (discussed in further detail below), PG&E has

20   responded to more than 400 specific requests for information and documents from the CPUC. In
21   connection with those responses, PG&E has produced to the CPUC more than 6,500 documents
22   totaling more than 23,000 pages. PG&E is continuing to respond to requests from the CPUC
23   regarding the October 2017 North Bay Wildfires.
24

25   PG&E has also been actively responding to data and information requests from CAL FIRE in

26   connection with the October 2017 North Bay Wildfires. As of the date of this submission, PG&E

27   has responded to at least 8 CAL FIRE data requests for the 2017 North Bay Wildfires, many of

28
                                                 10
                           RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                     Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 11 of 17



 1   which contain multiple questions, and produced more than 5,000 files constituting more than

 2   140,000 pages.

 3

 4   PG&E is similarly responding to requests from both CAL FIRE and the CPUC with respect to the

 5   more recent Camp Fire.

 6

 7   In certain instances, PG&E will also report the existence of a wildfire to emergency personnel if

 8   PG&E is a witness to the initial origin or spread of a wildfire. For example, as discussed in further

 9   detail below, a PG&E employee called the PG&E switchboard in the first hour of the Camp Fire
10   (based on CAL FIRE’s estimated time of origin) to report the fire, and the switchboard called
11   emergency services.
12

13   II.    November 2018 Camp Fire

14   According to information provided by CAL FIRE, the Camp Fire began at 6:33 a.m. on the morning
15   of November 8, 2018. By the time it was fully contained, the Camp Fire burned a reported 153,336
16   acres and destroyed a reported total of 18,793 structures. CAL FIRE has reported 86 fatalities from
17   the Camp Fire.
18

19   CAL FIRE has publicly identified two potential origin points for the Camp Fire. One location is
20   approximately one mile northwest of the unincorporated town of Pulga near a series of PG&E
21   transmission lines and, in particular, near Tower :27/222 on PG&E’s Caribou-Palermo 115 kV
22   Transmission Line (the “Camp 1 incident location”). The other location is off Pulga Road at Camp
23   Creek Road near Jarbo Gap, in the vicinity of a PG&E distribution line (the “Camp 2 incident
24   location”).
25

26   On November 8, 2018, PG&E filed with the CPUC an EIR (Incident No. 181108-9002) concerning
27   an outage on the Caribou-Palermo 115 kV Transmission Line in Butte County at approximately
28
                                                 11
                           RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                     Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 12 of 17



 1   6:15 a.m. on November 8, 2018. This EIR concerns the Camp 1 incident location and is attached

 2   as Exhibit E.

 3

 4   On November 16, 2018, PG&E filed with the CPUC an EIR (Incident No. 181116-9015)

 5   concerning an outage on the Big Bend 1101 12 kV Circuit in Butte County at approximately 6:45

 6   a.m. on November 8, 2018. This EIR concerns the Camp 2 incident location and is attached as

 7   Exhibit F.

 8

 9   On December 11, 2018, PG&E filed with the CPUC a 20-Day Supplemental Report providing
10   additional information related to the events described in those EIRs. That report is attached as
11   Exhibit J. As described in the 20-Day Supplemental Report, PG&E observed damage to PG&E
12   equipment at both incident locations during patrols that took place after the onset of the Camp Fire
13   and when it assisted CAL FIRE in collecting evidence at the incident locations.
14

15   PG&E additionally submitted a report to the Department of Energy. This report is attached as
16   Exhibit K.
17

18   PG&E employees working at nearby facilities were also among the first to observe the Camp Fire.
19   One of those employees called the fire into a PG&E switchboard, which then contacted emergency

20   services. This call included an observation of fire, which was in the vicinity of Tower :27/222.
21

22   Exhibit A is a factual report that PG&E has prepared for this submission concerning the potential
23   cause and origin of the Camp Fire.
24

25   III.   October 2017 North Bay Wildfires

26   Beginning on October 8, 2017, multiple wildfires spread through Northern California, including

27   Napa, Sonoma, Butte, Humboldt, Mendocino, Lake, Nevada and Yuba Counties, as well as in the

28
                                                12
                          RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                    Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 13 of 17



 1           area surrounding Yuba City. According to the CAL FIRE California Statewide Fire Summary of

 2           something that dated October 30, 2017, at the peak of the wildfires, there were 21 major wildfires

 3           in Northern California that, in total, burned over 245,000 acres and destroyed an estimated 8,900

 4           structures. The wildfires resulted in a reported 44 fatalities.

 5

 6           As noted above, PG&E previously provided detailed factual reports concerning a number of these

 7           fires to the CPUC at its request. PG&E is submitting those detailed reports in response to the

 8           Court’s request for information concerning PG&E’s role in causing any wildfires since the Final

 9           Judgment.
10

11           Since receiving the Court’s November 27, 2018, Order, PG&E has undertaken an effort to collect
12           additional potentially relevant information concerning the North Bay Wildfires for which it
13           previously submitted factual reports to the CPUC. PG&E has also drafted a factual report for the
14           Court related to the Blue Fire, the Pressley Fire and the 37 Fire since they were not reported to the
15           CPUC per the required reporting criteria. In preparing these additional reports, PG&E gathered
16           information from among the following sources: (1) formal third-party witness discovery in the
17           North Bay Wildfires Litigation (including, for example, third-party depositions); (2) information
18           identified within PG&E as part of its ongoing investigations or response to litigation discovery
19           requests; and (3) publicly available information that PG&E has gathered since submitting its initial

20           fact reports.
21

22           The factual reports concerning the 2017 North Bay Wildfires are organized as follows:
23                                                      Original CPUC               Report Prepared in
                               Fire Name 7
                                                              Report               Response to Question 4
24                      Abode                         Exhibit L                   Exhibit EE
25

26   7
       This table identifies reports for 23 fires, rather than 21, because: (1) the CPUC requested separate reports for the
     Potter Valley and Redwood incidents, both of which CAL FIRE has treated together as part of the Redwood/Potter
27   Valley Fire; and (2) we are providing the Court with a report for the Sullivan fire, which the CPUC did not previously
     request, and which is not one of CAL FIRE’s 21 major wildfires, but is part of pending litigation.
28
                                                           13
                                     RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                               Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 14 of 17



 1                                                     Original CPUC               Report Prepared in
                               Fire Name 7
                                                             Report               Response to Question 4
 2                     Atlas                         Exhibit M                   Exhibit FF
 3                     Blue                          N/A 8                       Exhibit GG
 4                     Cascade                       Exhibit N                   Exhibit HH
 5
                       Cherokee                      Exhibit O                   Exhibit II
 6
                       Honey                         Exhibit P                   Exhibit JJ
 7
                       LaPorte                       Exhibit Q                   Exhibit KK
 8
                       Lobo                          Exhibit R                   Exhibit LL
 9
                       Maacama                       Exhibit S                   Exhibit MM
10
                       McCourtney                    Exhibit T                   Exhibit NN
11
                       Norrbom                       Exhibit U                   Exhibit OO
12
                       Nuns                          Exhibit V                   Exhibit PP
13
                       Oakmont                       Exhibit W                   Exhibit QQ
14
                       Partrick                      Exhibit X                   Exhibit RR
15
                       Pocket                        Exhibit Y                   Exhibit SS
16
                       Point                         Exhibit Z                   Exhibit TT
17
                       Potter Valley                 Exhibit AA                  Exhibit UU
18
                       Pressley                      N/A                         Exhibit VV
19
                       Redwood                       Exhibit BB                  Exhibit WW
20
                       Sullivan                      N/A                         Exhibit XX
21
                       Sulphur                       Exhibit CC                  Exhibit YY
22
                       Tubbs                         Exhibit DD                  Exhibit ZZ
23
                       37                            N/A                         Exhibit AAA
24

25

26

27   8
      N/A applies to situations where the CPUC did not request a factual report (i.e., the Blue, Pressley, Sullivan and 37
     Fires).
28
                                                          14
                                    RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                              Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 15 of 17



 1           As noted, the North Bay Wildfires are subject to litigation in a coordinated proceeding before Judge

 2           Curtis E.A. Karnow in the Superior Court for the State of California, San Francisco. As part of that

 3           litigation, PG&E has produced voluminous data and documents and has had dozens of its

 4           employees deposed. PG&E and plaintiffs have also deposed a number of third-party witnesses to

 5           certain of the October 2017 North Bay Wildfires. Discovery is ongoing and the parties have not

 6           yet begun expert disclosures. PG&E has not included its protected work product as part of this

 7           submission.

 8

 9           As noted, the North Bay Wildfires are subject to litigation in a coordinated proceeding before Judge
10           Curtis E.A. Karnow in the Superior Court for the State of California, San Francisco. As part of that
11           litigation, PG&E has produced voluminous data and documents and has had dozens of its
12           employees deposed. PG&E and plaintiffs have also deposed a number of third-party witnesses to
13           some of the October 2017 North Bay Wildfires. Discovery is ongoing and the parties have not yet
14           begun expert disclosures. PG&E has not included its protected work product as part of this
15           submission.
16

17           Finally, as additional relevant background to the Court’s question, we note that CAL FIRE has
18           issued its determination on the causes of 18 of the North Bay Wildfires. 9 In each instance, CAL
19           FIRE has alleged that the relevant fire was caused by PG&E’s equipment. CAL FIRE has also

20           alleged that 11 of the 18 North Bay Wildfires for which it has completed its investigations involved
21           violations of state law. In those instances, CAL FIRE referred the relevant wildfire to the local
22

23
     9
24     CAL FIRE has not yet announced its determination of cause for the Tubbs fire, which is the largest of the North
     Bay Wildfires. The Tubbs fire, located in Napa and Sonoma counties, started the evening of October 8, 2017, and
25   burned a reported total of 36,807 acres and destroyed a reported total of 5,636 structures. There were 21 reported
     civilian fatalities. Pursuant to the governing accounting requirements, PG&E has disclosed in its filings with the
26   United States Securities & Exchange Commission that PG&E has determined that a loss for claims in connection
     with 14 of the North Bay Wildfires—La Porte, McCourtney, Lobo, Honey, Redwood, Sulphur, Cherokee, Blue,
27   Pocket and Sonoma/Napa merged fires (which include the Nuns, Norrbom, Adobe, Partrick and Pythian fires)—is
     probable and estimable.
28
                                                         15
                                   RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                             Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 16 of 17



 1           district attorney’s office for review. 10
 2

 3           While CAL FIRE publicly released its investigative reports for the wildfires for which it did not

 4           allege violations of state law, it has yet to release the investigative reports for any of the fires that

 5           have been referred to county district attorneys’ offices. In addition, PG&E has not been able to

 6           examine potentially relevant evidence that CAL FIRE collected from the potential areas of origin

 7           of each of the North Bay Wildfires. As a result, PG&E, its counsel and its expert investigators have

 8           not yet been able to view the potentially most significant evidence with respect to any of the October

 9           2017 North Bay Wildfires.
10

11           For the Court’s convenience, PG&E has attached CAL FIRE press releases concerning the results
12           of its investigations into 18 of the 21 North Bay Wildfires as Exhibits BBB through DDD. 11
13

14

15

16

17

18

19

20
21

22

23
     10
        CAL FIRE forwarded its investigation report related to the Cascade Fire to the local district attorney’s office,
24
     although it acknowledged in its press release that it found no violations of the Public Resource Code. On the same
25   day that CAL FIRE announced its investigative findings, the Yuba County District Attorney announced that he did
     not intend to file charges against PG&E concerning the Cascade Fire. CAL FIRE subsequently released its
26   investigation report.
     11
       PG&E understands that those North Bay Wildfires that have been referred to local district attorney’s offices remain
27   under review by those offices, except for the Honey, LaPorte and Cherokee fires which were resolved through civil
     settlements.
28
                                                          16
                                    RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                              Case No. 14-CR-00175-WHA
          Case 3:14-cr-00175-WHA Document 956 Filed 12/31/18 Page 17 of 17



 1                                                       Respectfully Submitted,

 2   Dated: December 31, 2018                            JENNER & BLOCK LLP
 3

 4
                                                   By:     /s/ Reid J. Schar
 5                                                       Randy Mehrberg (pro hac vice)
                                                         Reid J. Schar (pro hac vice)
 6

 7                                                        CLARENCE DYER & COHEN LLP
                                                             Kate Dyer (Bar No. 171891)
 8

 9
10                                                  Attorneys for Defendant PACIFIC GAS AND
                                                    ELECTRIC COMPANY
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                  17
                            RESPONSE TO NOTICE RE CALIFORNIA WILDFIRES
                                      Case No. 14-CR-00175-WHA
